DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and remarks submitted on 07/15/2021 have been fully considered. The amendments submitted by applicant for claim 1 has overcome the objections stated in non-final rejection.
Prior art Tanahashi (US20160230824A1), Yamada (US20160280162A1), Tanahashi2 (US20160185310A1) and Zhou (USD604685) have been found to be the closest prior art.
Regarding claim 1, Tanahashi teaches a neutralization device ([0108], self-discharge type static charge eliminators 120B) (fig.9) for a vehicle (abstract, a vehicle) having a pair of front wheels and a pair of rear wheels (implicit) (also refer to [0006], a vehicle, such as an automobile), in which each of the wheels includes a tire wheel (i.e. a wheel member 16) (fig.8) attached to a vehicle body ([0039], The wheel member 16 … connected to a vehicle body) and a tire (i.e. a tire 18) (fig.8) made of non-conductive material ([0007], tires having a low electric conductivity) that is mounted on the tire wheel ([0038], mounted on a rim portion 16R on an outer periphery of the wheel member 16), wherein the tire wheel comprises a non-conductive predetermined member (i.e. rib portions 92L and 94L) (fig.9), the non-conductive 
In this embodiment (fig.9), the neutralization device is not exposed to outside of the vehicle.
In an alternate embodiment (fig.1) where neutralization device is attached to caliper, the neutralization device is exposed to outside of the vehicle; But, the predetermined point where the neutralization device is attached does not rotate around a rotational center axis of the tire wheel by rotation of the tire wheel.
Yamada teaches a neutralization device (abstract, self-discharge device) for a vehicle having a pair of front wheels and rear wheels (fig.1). However Yamada fails to teach the neutralization device on the tire wheel.
Tanahashi2 also teaches a neutralization device (abstract, self-discharge device) for a vehicle having a pair of front wheels and rear wheels (fig.3). However Tanahashi2 also fails to teach the neutralization device on the tire wheel.
Zhou teaches the design of a tire wheel with spokes. Zhou does not teach neutralization device.
Tanahashi, Yamada, Tanahashi2 and Zhou taken singly or in combination do not fairly teach or suggest a neutralization device on tire wheel that is attached to a surface exposed outwardly widthwise of the vehicle in at least one of the inner circumferential portion of the tire and that rotates around a rotational center axis of the tire wheel by rotation of the tire wheel.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/22/2021




	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839